Title: From Tench Tilghman to Jean Pierre Le Mayeur, 6 December 1782
From: Tilghman, Tench
To: Le Mayeur, Jean Pierre


                        
                            Sir
                            Head Quarters 6th Decemr 1782
                        
                        I am directed by the Commander in Cheif to inform you, that he cannot comply with the request contained in
                            yours of the 24th ulto, without being made further acquainted with your circumstances and situation. If you chuse to renew
                            your application, you will address yourself either to the Minister of France, or to Mr de Marbois, Consul General of
                            France, at Philada. Should they think it expedient to recommend you to the Commander in Cheif, the liberty you request
                            will be granted and not otherwise. I am Sir Yr most obt and hble servt
                        
                            Tench Tilghman
                            Aide de Camp
                        
                    